Citation Nr: 1732027	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-22 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a traumatic brain injury (TBI) prior to October 23, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from April 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Detroit, Michigan certified the case to the Board on appeal.

In decisions dated in December 2009, June 2016, and December 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  

The Veteran testified before the undersigned Veterans Law Judge at a July 2016 videoconference hearing.  A transcript from that proceeding is associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to October 23, 2008, the Veteran's TBI was manifested by purely subjective complaints; but there was no diagnosis of multi-infarct dementia or associated neurological disorders.


	(CONTINUED ON NEXT PAGE)




CONCLUSION OF LAW

Prior to October 23, 2008, the criteria for a disability rating in excess of 10 percent for TBI have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a Diagnostic Code 8045 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, a January 2007 VCAA Notice Response is of record, although a corresponding notice letter is not.  As a result of the signed VCAA Notice Response dated prior to the initial adjudication of the claim, the Board finds that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded an August 2006 VA examination in connection with the claim on appeal.  The Board finds that the information provided in this examination, the medical treatment records, as well as the other evidence in the claims file, is adequate to allow the Board to make a determination as to the appropriate disability rating without obtaining a "retrospective" medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

The December 2009 remand directed the AOJ to request that the Veteran identify and provide authorization to allow VA to obtain any relevant treatment records.  The AOJ requested this information in a December 2009 letter, and in response to the Veteran's identification of treatment from VA and the University of Pennsylvania Hospital, the RO obtained additional treatment records from these providers.  The Board also instructed the RO to provide the Veteran with a VA examination related to his claim.  Such an examination was provided in April 2010.

The June 2016 remand instructed the AOJ to schedule the Veteran for a videoconference hearing.  As noted above, the Veteran was provided with an opportunity to set forth his contentions during the July 2016 hearing before the undersigned Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the July 2016 hearing, the VLJ outlined the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.

The December 2016 remand directed the AOJ to contact the Veteran and request that he identify relevant treatment records and provide any authorization to allow for these records to be obtained.  Such a letter was sent to the Veteran in February 2017.  However, the Veteran did not respond to this request.  The AOJ also complied with the Board's instruction to obtain VA treatment records dated from January 2007 to the present from the VA Medical Center in Detroit, Michigan.  Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on June 7, 2006.  Therefore, the period for consideration on appeal began on June 7, 2005, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2016). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the Veteran's TBI is currently assigned a 10 percent disability rating under Diagnostic Code 8045.  38 C.F.R. § 4.124a (2016).  However, effective October 23, 2008, the criteria for evaluation of TBI were amended.  See 73 Fed. Reg. 54693 (Sept. 23, 2008); see also 38 C.F.R. § 4.124a, Note (5).  Note (5) to 38 C.F.R. § 4.124a states that a veteran may request review under the new regulations; however, in no case will a rating under the revised criteria have an effective date prior to October 23, 2008.  38 C.F.R. § 4.124a (2016).

As the appeal period at issue is prior to October 23, 2008, the previous rating criteria apply to the Veteran's claim.  Under Diagnostic Code 8045 for brain disease due to trauma, as applied prior to October 23, 2008, provide that  purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma).  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a (2008).

Before the beginning of the appeal period, a July 1944 service treatment record (STR) reported that the Veteran sustained an injury while running in the gym during authorized athletics in May 1944.  The final diagnosis was fracture, simple, incomplete, in the right frontal bone, orbital area, accidentally incurred.  After the injury, the Veteran underwent a May 1944 operation to suture an associated laceration on his right forehead.  Later in February 2002, a VA MRI of the Veteran's brain showed small vessel white matter disease; mastoiditis on the left side, mild atrophy, and old left cerebellar infarcts.

During the appeal period, a June 30, 2005 VA treatment record noted that the veteran had aortic regurgitations with no present symptoms and bradycardia that was asymptomatic.  In December 2005, the report from a VA MRI of the Veteran's brain noted that the Veteran's clinical history included dizziness and tinnitus.  The report also stated that likely changes of an old left cerebellar infarction were seen again.  The impression reported that no definite acute intracranial pathology was present.  Volume loss and advanced ischemic changes were present.  Pacified bilateral mastoid air cells were noted that needed to be correlated for mastoid disease.

In January 2006, a VA treatment record noted that the Veteran had a single episode of dizziness that lasted for 4 hours during the previous month.  He also had occasional dizziness while lying down.  He denied having palpitations, syncope, or chest pain.  The Veteran attributed his symptoms to a medication that he discontinued one month ago as he had not experienced any recurrences of dizziness. The assessment stated that the Veteran had moderate aortic insufficiency with no symptoms suggestive of a worsening.  He also had dizziness that did not seem to be due to his sinus bradycardia.  The record noted that a follow up would be conducted after the Veteran wore a Holter monitor.  A subsequent January 2006 VA treatment record noted the Veteran's report that he was becoming slower, weaker in his legs, and weaker overall.  The Veteran walked with a walker, and his lower extremity strength was 3 to 4 out of 5 bilaterally.  There was no dysphagia, odynophagia, or change in bowel habits.  A depression screen was negative.  The record indicated that the Veteran's dizziness could be associated with valvular dysfunction.

In early February 2006, a VA treatment record reported that the Veteran had a history of unsteadiness that was worsening.  The record appeared to reference the incident of vertigo lasting for 4 to 5 hours that was noted in January 2006.  This record added that the issue had resolved since that time.  During the visit, the Veteran was awake, alert, and in no apparent distress.  The Veteran experienced some dizziness lasting for 30 seconds or less when he initially stood up or reclined to sleep.  No dizziness was present when he turned his head from one side to another.  The Veteran did not have otalgia, otorrhea, or headaches.  The Veteran described hearing an intermittent heartbeat sound when he woke up.  A hearing test showed that he had mild to moderately severe sensorineural hearing loss bilaterally. The assessment was dizziness.  The record noted that this issue was probably postural, but an electronystagmography (ENG) was planned to rule out peripheral dysfunction.  The Veteran also had unsteadiness that was secondary to syringomyelia.  An April 2009 VA examiner reported that the Veteran was later diagnosed with benign postural vertigo on March 6, 2006.

An undated VA examination for housebound status or regular aid and attendance that was received in June 2006 noted that the Veteran had syringomyelia, aortic insufficiency, and a history of a cerebrovascular accident.  He had normal (5 out of 5) muscle strength in the bilateral upper extremities.  His fine motor movement was intact.  His muscle strength was 4 out of 5 in the left lower extremity and 3 out of 5 in the right lower extremity.  The sensory function below the knees was decreased.   The Veteran had limited mobility.  He exhibited gait ataxia and used a walker.  In his June 2006 claim, the Veteran reported that he was experiencing headaches more frequently as well as symptoms of dizziness.

A VA examination related to the Veteran's claim was conducted on August 24, 2006.  The examiner noted that the Veteran sustained a closed head injury during service when he fell from a height of 7 to 8 feet and fractured his skull in the frontal area.  The Veteran was hospitalized for two weeks after the injury.  The Veteran was unaware whether he had a history of any clots or neurological intervention, but the examiner noted that he remembered receiving stitches on his forehead.  There was a scar in the right frontal area of the scalp measuring about 3 to 4 inches long.  The examiner noted that the Veteran had a diagnosis of syringomyelia in 1995 with surgery on the spine for thoracic syrinx.  He also had experienced ataxia since the 1970's.  The Veteran additionally had history of cataract surgery and glaucoma surgery.  He did not have a history of sinusitis.

The Veteran reported having headaches since the head injury occurred, and this was his chief complaint during the examination.  Although the Veteran's headaches previously occurred a few times a week, the frequency had increased to every day in the past year or so.  Each morning, the Veteran experienced a frontal headache that lasted for 2 to 3 hours and was a 10 out of 10 in severity.  During these events, the Veteran was unable to read or engage in activities.  He reportedly only closed his eyes to sleep.  The Veteran denied having photophobia, but noted that he did not open his eyes to look for this symptom.  Headaches could be accompanied by blurred vision, feeling dizzy, and occasional vomiting.  The Veteran sometimes took aspirin or Motrin without much improvement and no side effects.

The Veteran also described generalized numbness and weakness associated with his syringomyelia.  The examiner observed that he had marked weakness in the lower extremity associated with ataxia.  He used a walker.  The Veteran reported not receiving much improvement from the 1995 surgical intervention.   During the examination, the Veteran was alert and oriented to time, place, and person.  His sinuses were nontender, and his nose examination was normal.  The cranial nerves revealed that the left pupil was larger than the right.  The Veteran was reactive to light and accommodation with normal external ocular movements.  Mild ptosis was present bilaterally.  The fundus examination showed normal vessels, but the examiner noted that the fundus could not be adequately seen.

No abnormalities were found in the cranial nerves III, IV, V, VI, VII, VIII, IX, X, and XII.  A motor examination of the upper extremitates showed that his power was 5 out of 5, and his deep tendon reflexes were normal.  The upper extremity sensory examination was normal.  In addition, the alternating movements and finger-to-nose tests were normal in the upper extremities.  In the lower extremities, the power was 2 to 3 out of 5.  While the Veteran could move his lower extremities sideways, the examiner observed that he could barely lift his lower extremities against gravity.  Deep tendon reflexes of the knee and ankle were an exaggerated 1 to 2+.  The sensory examination of the lower extremities showed decreased sensation of pain, vibration, joint sense, and joint position sense.  The Veteran experienced marked ataxia in the lower extremities while attempting to perform the knee-to-heel test.

One of the noted diagnoses was posttraumatic cephalgia with increasing frequency of headaches, by history.  The examiner also determined that the Veteran had weakness in the lower extremities and ataxia that was secondary to syringomyelia and unrelated to the Veteran's service-connected head injury.

The day after the examination, the Veteran reported that his balance problems necessitated the use of a walker.  See August 25, 2006 Statement in Support of Claim.  He also described experiencing numbness in his face around his mouth.  In addition, he reported having nausea and insomnia.  The Veteran additionally stated that his doctor had told him that he was becoming forgetful.

In a November 2006 statement, Dr. K. noted that the Veteran fell during service from a height of 24 feet with a head injury, skull fracture, and loss of consciousness.  Also in November 2006, a VA screening for posttraumatic stress disorder (PTSD) was negative.  In a January 2007 statement, the Veteran reported suffering from severe migraine headaches from the time of his in-service injury.

A subsequent January 2007 VA treatment record noted the Veteran's description of problems with walking and balance that had been present for 20 years.  The Veteran was reportedly sedentary as a result of his syringomyelia.  During the visit, the Veteran was ambulatory with his rolling walker and in no acute distress.  The record stated that he was alert, oriented, and able to follow instructions without difficulty.  The functional muscle test was grossly 4 out of 5 for the bilateral lower extremities.  The Veteran's range of motion in the bilateral lower extremities was within functional limits.  No major muscle atrophy was present in the bilateral lower extremities, but pitting edema was noted.  The record also noted that the Veteran had a 40 to 50 percent sensory deficit in response to light touch, pin prick, deep pressure, and temperature sense on the L4-L5.  Total numbness was present in the S1 levels.  He also had a positive Romberg sign.  The record summarized that he had decreased dynamic standing and gait balance, but he was otherwise independent to modified independent in his functional mobility transfers and gait.

In November 2007, the Veteran had lower extremity weakness and paraparesis.  The review of systems was negative for nausea, vomiting, headache, vision changes, or focal weakness.  In December 2007, the Veteran complained of a headache and low back pain after being in a car accident.  The Veteran also had shoulder and neck complaints.  The Veteran had been the driver and his car was hit on the passenger side.  No dizziness was present, and he denied having a loss of consciousness.  During the visit, the Veteran was alert and oriented with normal speech.  His behavior was cooperative.  The physical examination showed that the Veteran's head was atraumatic with no head injury or complaints.  He had a decreased range of motion in his neck and a tender right trapezius.  The diagnoses were sprains and motor vehicle accident.

Another VA examination for housebound status or permanent need for regular aid and attendance was conducted in February 2008.  During the examination, the Veteran reported having more trouble with walking and increased leg pain.  The Veteran's sensation was decreased, but his strength was 5 out of 5.  The examiner noted that an MRI showed old left cerebellar infarction.  The Veteran was also diagnosed with syringomyelia and glaucoma.  In February 2008, a VA treatment record noted that the Veteran's past medical history included idiopathic progressive neuropathy.  In a May 2008 letter, Dr. G. reported seeing the Veteran in 1998, and he indicated that the Veteran's history of progressive gait ataxia had been attributable to his syringomyelia.

On August 26, 2008, the Veteran was seen in the emergency room with weakness in his left lip that had progressed to his eyelids.  A few days before the episode, the Veteran experienced a tingling sensation on the left side of his face.  At the time of the record, the Veteran had no movement of his left lips and difficulty closing his eyes.  The Veteran denied having any similar episode in the past.  He did not have any double vision, weakness, or numbness.  During the visit, the Veteran was in no apparent distress, and he was alert and oriented times three.  The neurology examination showed that his higher cortical functions were intact.  The Veteran could name, repeat, and comprehend, and follow directions.  

An examination of the cranial nerves showed that the visual field was full, and the extraocular movements were intact.  The V1, V2 and/or V3 distributions were intact to light touch.  No facial weakness was present on the right side.  On the left side, he showed flattening of the nasolabial fold and facial droop.  The facial weakness also involved the forehead.  The uvula/palate elevated bilaterally, and the tongue was midline.  The motor examination was normal.  The Veteran's station and gait were not tested as he did not have his walker.  His lower limb power was 5 out of 5 times four.  The finger-to-nose test was intact, the Veteran had normal muscle tone, and no adventitious movements were present.  The Veteran's reflexes were normal bilaterally in the biceps, triceps, and brachioradialis.  They were hyperactive without clonus (3) in the bilateral knees, and hypoactive (1) in the ankles.  The Veteran's sensory functioning in the bilateral upper extremities was intact to pin prick, light touch, vibration, and proprioception.  In the bilateral lower extremities, it was absent in response to pin prick, and markedly decreased in response to vibration and proprioception.  

The assessment stated that the Veteran's history and physical were consistent with a peripheral nerve facial lesion that was most likely secondary to Bell's palsy.  The chief of neurology agreed that the Veteran had left Bell's palsy.  An August 26, 2008 CT scan of the head showed no acute abnormalities.  See April 2009 VA examination.  Old bilateral basal ganglia infarcts and three vessel matter ischemic changes were noted.  No bony abnormalities were noted.

In September 2008, a VA treatment record noted that the Veteran had been recently diagnosed with Bell's palsy.  The Veteran still had a left facial droop.  He was alert and oriented times three, and the cranial nerves II through XII were intact.  The Veteran was also noted to have trace pedal edema, and his bilateral lower extremity strength was 5 out of 5.  On October 10, 2008, a VA treatment record reported that the Veteran's Bell's palsy had resolved.  The Veteran was assessed to have chronic open angle glaucoma, pseudophakia, and ptosis in each eye.

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's TBI prior to October 23, 2008.  During this period, the Veteran was noted to have symptoms of weakness, sensory deficits, ataxia, balance problems, dizziness, tinnitus, and hearing loss.  However, the record did not suggest that these symptoms were connected to the Veteran's TBI.  Some of the symptoms were instead related other disorders, including syringomyelia and benign postural vertigo.  Headaches were identified as a symptom of TBI during this period.  See August 2006 VA examination.  However, this subjective symptom is already contemplated by the currently assigned 10 percent rating.  

In addition, the evidence from this period does not show a diagnosis of multi-infarct dementia or neurological disorders associated with the Veteran's TBI to warrant a rating in excess of 10 percent.  Although the Veteran reported being told he was forgetful by a doctor, there is no indication in the record that he was diagnosed with multi-infarct dementia during this period.  The Veteran was repeatedly noted to be alert and oriented with no deficiencies in mental functioning noted.  Regarding the potential presence of associated neurological disorders, the neuropathy reported in February 2008 was described as idiopathic, meaning "of unknown cause or spontaneous origin."  Dorland's Illustrated Medical Dictionary 912 (32nd ed. 2012).  The Board also acknowledges that the Veteran was diagnosed with Bell's palsy in August 2008.  Bell's palsy is "a unilateral facial paralysis of sudden onset, due to lesion of the facial nerve and resulting in characteristic distortion of the face."  Id. at 1365.  However, the record does not reflect that this disorder was associated with the Veteran's TBI.  Moreover, the Bell's palsy was noted to have resolved by October 2008.  In addition, while the VA examination for housebound status or regular aid and attendance received in June 2006 noted that the Veteran had a history of a cerebrovascular accident, neither this examination report nor the other evidence of record indicates that this event was related to the service-connected TBI.  As such, the evidence does not reflect that the neurological disorders noted during this period were associated with the Veteran's TBI.

The Board also notes that the August 2006 VA examiner indicated that the Veteran had a scar on his right forehead from the May 1944 surgery associated with the in-service TBI.  However, the Board finds that the scar is not compensable under the rating criteria.  In this regard, the Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  73 Fed. Reg. 54708 (Sept. 23. 2008).  However, similar to the revised rating criteria for the Veteran's TBI, these changes do not apply before the date they became effective.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Thus, the Board will only consider the rating criteria in effect prior to October 23, 2008.   

Prior to October 23, 2008, Diagnostic Code 7800 rated disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, included the following:  1) Scar 5 or more inches (13 or more cm.) in length; 2) Scar at least one-quarter inch (0.6 cm.) wide at widest part, 3) Surface contour of scar elevated or depressed on palpation, 4) Scar adherent to underlying tissue, 5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), 6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), 7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and 8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id., Note 1.  Additionally, consideration must be given to unretouched color photographs when evaluating under Diagnostic Code 7800.  Id., Note 3.  

Under Diagnostic Code 7800, a 10 percent disability rating was warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement; a 30 percent disability rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement; a 50 percent disability rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement; and a maximum schedular 80 percent disability rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three of more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.  

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7803 awarded a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provided that an unstable scar was one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provided that a superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008). 

The pre-amended Diagnostic Code 7804 provided a 10 percent rating for superficial scars that were painful on examination.  This was the maximum rating provided under the old version of Diagnostic Code 7804.  Note (1) provided that a superficial scar was one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating was to be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directed the rater to see 38 C.F.R. § 4.68 (amputation rule).  Id. 

Diagnostic Code 7805 provided that other scars were to be rated on limitation of function of affected part.  Id. 

The August 2006 examiner only noted that the facial scar was 3 to 4 inches long.  There is no indication that it was painful or unstable.  The record also fails to suggest that it had at least one of the eight characteristics of disfigurement or caused limitation of function.  The Board notes that these characteristics were also not present soon after the appeal period in April 2009.  At that time, a VA examiner reported that the Veteran's right frontal area scar was barely visible and disappeared with the wrinkles of the Veteran's forehead.  There was no skin breakage, and the scar was stable and nonadherent to the underlying structure.  It measured 3 centimeters in length by 1.2 centimeters in width.  Thus, both the evidence during the appeal period and soon after the period ended reflects that a separate compensable rating for the scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2008).

Consequently, the evidence demonstrates that the Veteran is not entitled to a rating higher than 10 higher percent for TBI prior to October 23, 2008.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 2 Vet. App. at 53.   


ORDER

Prior to October 23, 2008, entitlement to a disability rating in excess of 10 percent for TBI is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


